United States Court of Appeals
                                                              Fifth Circuit
                                                           F I L E D
                  UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit                 July 3, 2003

                                                       Charles R. Fulbruge III
                                                               Clerk

                           No. 02-21175
                         Summary Calendar


                         CLINTON BOWERS,

                                              Plaintiff-Appellant,


                              VERSUS


  ANTHONY PRINCIPI, SECRETARY, DEPARTMENT OF VETERAN’S AFFAIRS,


                                               Defendant-Appellee.




           Appeal from the United States District Court
       For the Southern District of Texas, Houston Division
                          (H-00-CV-3315)


Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

      Plaintiff Clinton Bowers appeals from the district court’s

grant of summary judgment to defendant Anthony Principi, in his

official capacity as Secretary of the Department of Veteran Affairs

(VA). Bowers alleges the VA discriminated against him on the basis



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
of race and color in violation of Title VII of the Civil Rights Act

of 1968; on the basis of age in violation of the Age Discrimination

in Employment Act (ADEA); on the basis of disability in violation

of the Rehabilitation Act; and in retaliation for engaging in a

protected activity in violation of all three acts, by denying him

a permanent file clerk position. The district court granted the VA

complete summary judgment, finding that Bowers had failed to make

out a prima facie case of race or disability discrimination, or of

retaliation, and that he had failed to adduce sufficient evidence

of pretext on his age and color discrimination claims.

       We review the district court’s grant of summary judgment de

novo, employing the same criteria used in that court.                    Rogers v.

International Marine Terminals, 87 F.3d 755, 758 (5th Cir. 1996).

Here, we agree with the determinations of the district court.

Bowers   has    failed    to    make   out   a    prima   facie   case    of    race

discrimination because he cannot show an employee outside of his

protected class received better treatment on circumstances nearly

identical to his.    Bennett v. Total Minatome Corp., 138 F.3d 1053,

1062 (5th Cir. 1998).          Bowers has not made out a prima facie case

of disability discrimination because he has not shown that he is

substantially limited one or more major life activities. 29 U.S.C.

§ 705(9)(B); see also Toyota Motor Mfg. Inc. v. Williams, 534 U.S.

184,   196-97    (2002)    (interpreting         identical   term   in    the    ADA

context).   Bowers has also failed to make out a prima facie case of

retaliation because he did not engage in a protected activity prior
to the adverse employment action in question.             Burger v. Central

Apartment Management, Inc., 168 F.3d 875, 878 (5th Cir. 1999).

Bowers’   appeal    of   the     district   court’s    rulings      on   his   age

discrimination     and   color    discrimination      claims   is    waived    for

inadequate briefing.      Raven Services Corp. v. NLRB, 315 F.3d 499,

504 n.7 (5th Cir. 2002).1

      The judgment of the district court is AFFIRMED.




  1
   Bowers does not brief an appeal to the district court’s grant
of summary judgment to the VA on his Texas state law claims
alleging intentional infliction of emotional distress, fraud, gross
negligence and malice. Therefore these issues are deemed waived on
appeal. Raven Services, 315 F.3d at 504 n.7.